United States Court of Appeals
                     For the First Circuit


No. 21-1064

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JOSÉ RUVALCABA,

                      Defendant, Appellant.



                          ERRATA SHEET

     The concurring opinion filed in this case, issued on February
15, 2022, is corrected as follows:
     On page 40, lines 1-2, add "the" between "entirety of" and
"mandatory."